Citation Nr: 0809113	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1963.

This appeal to the Board of Veteran's Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which effectuated a May 2003 Board decision 
granting service connection for PTSD.  In effectuating the 
Board's decision, the RO assigned an initial 50 percent 
rating for the PTSD, retroactively effective from July 1999, 
the date the veteran had filed her petition to reopen this 
claim following an earlier unappealed (and therefore final) 
May 1995 rating decision.  

The Board remanded this case in December 2006 to ensure 
compliance with the duty-to-notify provisions of the Veterans 
Claims Assistance Act (VCAA) and to schedule the veteran for 
a VA psychiatric examination to reassess the severity of her 
PTSD.  Since the RO and Appeals Management Center (AMC) 
complied with those remand instructions, even though the 
veteran failed to report to three scheduled VA examinations, 
the case is once again before the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's PTSD has caused total occupational and social 
impairment since the initial grant of service connection.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent initial rating 
for the PTSD.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic 
Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As already mentioned, in a May 2003 decision the Board 
granted the veteran's claim for service connection for PTSD.  
And in a July 2003 rating decision, the RO effectuated that 
Board decision, assigning an initial 50 percent rating 
effectively back to when the veteran had filed her petition 
on July 15, 1999 to reopen this previously denied, unappealed 
claim.  Her current appeal is for an initial rating higher 
than 50 percent for this condition.

Since the veteran's claim arises from her disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been rated as 50-percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, the next higher rating of 70 percent is 
assigned where the disorder is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 


function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In this case, the Board sees the veteran also suffers from 
psychiatric disorders that are not service connected (i.e., 
unrelated to her military service) - namely, alcohol abuse, 
anxiety disorder, dissociative disorder, and a personality 
disorder.  However, since a medical professional has not 
separated the effects of her service-connected PTSD from 
those attributable to these nonservice-connected psychiatric 
disorders, the Board will attribute all signs and symptoms to 
her service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, dictates that such signs and symptoms be attributed to 
the service-connected condition.)

That being said, the Board finds that the medical evidence 
shows the veteran's PTSD has caused total occupational and 
social impairment due to such symptoms that are analogous to 
that type and degree of symptomatology contemplated by a 100 
percent disability rating.  Three different VA mental health 
care professionals have submitted opinions supporting this 
conclusion.  

At a VA compensation examination in September 1999, a VA 
examiner stated, "[The veteran's] reports of recurrent 
flashbacks, sleep disturbance, and mood disturbance, along 
with panic attacks, recurrent nightmares have at this point 
left her completely impaired.  I would estimate her level of 
disability to be in the severe range."  The examiner also 
assigned a Global Assessment of Functioning (GAF) score of 
only 40, which illustrates behavior manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994) (emphasis added).  The Board finds that this VA 
examiner's opinion, along with the GAF score of 40, reflects 
total occupational and social impairment due to PTSD.



A March 2001 letter by the veteran's treating VA psychologist 
also indicates that she is totally impaired due to her 
service-connected PTSD.  In that letter, the psychologist 
explained that she had been treating the veteran's 
dissociative disorder and PTSD since March 1998.  The 
veteran's symptoms include crying spells, fatigue, anxiety 
with agoraphobia and panic attacks, auditory hallucinations, 
episodes of lost time, depression, and suicidal ideation.  
The psychologist then opined, "I believe that [the veteran] 
is not capable of sustaining gainful employment or being 
rehabilitated for any employment position."  The Board finds 
that this opinion provides additional compelling evidence 
that the veteran's PTSD has resulted in total occupational 
and social impairment, as required for a 100 percent 
schedular rating. 

Lastly, at a VA compensation examination in February 2004, 
yet another VA psychologist explained that the primary 
psychiatric condition presented by the veteran includes 
elements of dissociation, anxiety, and psychotic phenomena.  
The psychologist then stated, "[a]t this time, [the 
veteran's] social adaptations are at least moderately 
impaired, and her ability to perform ordinary functions in an 
occupational setting is judged to be severely impaired."  
The examiner also added that the veteran was not competent to 
handle her own funds, suggesting that her sister help with 
her finances.  

Although this opinion concludes the veteran has severe, as 
opposed to total, impairment in her occupational functioning 
and only moderate impairment in her social functioning, the 
evaluating VA psychologist assigned a GAF score of 50, 
indicating serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994) 
(emphasis added).  So there again was the conclusion, albeit 
not so explicit, that the veteran is unemployable because of 
the severity of her PTSD.



The sole basis for assigning this higher 100 percent rating 
is total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, for the 
reasons and bases discussed, although all of the enumerated 
symptoms recited for this higher 100 percent rating are not 
shown, the Board finds that the severity of the veteran's 
PTSD symptoms and the effect of those symptoms on her social 
and work situation justify this higher rating.  See Mauerhan, 
supra.  The evidence supports this higher 100 percent 
schedular disability rating for her PTSD since the initial 
grant of service connection.  The Board need not, therefore, 
determine whether her rating should be "staged" under 
Fenderson.

One final point worth mentioning, since the veteran is 
receiving the maximum disability rating possible since the 
initial grant of service connection, there is no need to 
discuss whether there has been compliance with the duty-to-
notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A higher 100 percent initial rating for the PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


